Citation Nr: 1448966	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disorder characterized by urinary frequency.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.

The RO adjudicated the claim as secondary to hypotension as well as on a direct basis.  At the hearing, however, consistent with his Notice of Disagreement, the Veteran asserted direct service connection as the sole basis for the claim.

As noted, the Veteran appeared at a Board hearing at the RO in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  Based on documentation in the claims file, the undersigned acknowledged the references to the Veteran's claim being as relating to hypertension.  A July 2014 rating decision denied entitlement to service connection for hypertension. 

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  While the case was on remand, the Veteran's entire claims file was converted into a VBMS paperless file.  The Board has considered the documents in both the Virtual and VBMS files while reviewing this appeal.

In March 2014, the Board remanded the case to the Appeals Management Center (AMC) in Washington, DC for additional development.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the March 2014 Board remand by adding the VA treatment records to the claims file that were referenced in the Statement of the Case (SOC).
2.  The preponderance of the evidence shows that a disorder characterized by urinary frequency did not have its onset in active service, nor is it otherwise causally connected to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disorder characterized by urinary frequency have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, AOJ letters dated in June and November 2009 provided the Veteran time- and content-compliant VCAA notice.  The latter informed the Veteran that his claim would be developed on a direct basis instead of a secondary basis.  Hence, the AOJ complied with the VCAA notice requirements.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board remanded the case in March 2013 so all of the Veteran's VA treatment records could be added to the claims file.  The Board notes the Veteran was not afforded a VA examination as part of the assistance he received on his claim but finds no prejudice.

Under the VCAA, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); (West 2002).  The threshold for an examination is quite low.  See McClendon, supra. 

Notwithstanding the low threshold, the Board finds that the duty to obtain an examination was not triggered in this case.  Service treatment records note one instance of treatment for an unrelated acute urinary tract infection in January 1970.  No complaints of urinary frequency were noted.  Otherwise, there are no entries related to the urinary system.  On his July 1970 Report of Medical History for his physical examination at separation, the Veteran denied any prior history of frequent or painful urination.  The July 1970 Report of Medical Examination For Separation reflects the Veteran's genito-urinary system was assessed as normal.  Further, the Veteran testified at the hearing that his symptoms had their onset after his active service; and, the Board finds the medical evidence of record is sufficient to decide the appeal.  Hence, an examination was not triggered.  Id.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the evidence needed to prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

General Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)).  
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The evidence set forth earlier in the discussion of VCAA compliance is incorporated here by reference.  The Veteran testified at the hearing that his symptoms started after his separation from active service, that is, near the end of 1970 or early-1971.  His testimony suggested that he sought treatment for his urinary frequency at a VA facility in 1970.  The Board finds, however, that the weight of the evidence shows he did not.

In August 1970, the Veteran filed a claim of entitlement to service connection for a right eye disorder.  There is no record of his reporting urinary complaints.  A September 1970 rating decision denied the claim.  In March 1974, he presented at a VA facility with complaints that were diagnosed as an inguinal hernia, which was surgically repaired that same month.  The report of physical examination conducted prior to the surgery noted no complaints of urinary problems, and the examination revealed no urinary symptoms.

VA records dated in May 1997 reflect that the Veteran presented with a request for detoxification after cocaine abuse x 20+ years.  During his medical screening prior to admission, he denied other medical problems.  The Board's review of the Veteran's VA records reveals that July 2002 is the earliest date at which he complained of frequency of urination, and the disorder has remained a part of his active Problem List since that time.  The July 2002 entry notes an assessment that the etiology for the urinary frequency was unknown.  The Veteran did not claim that it was connected with his active service or that it had its onset within a short time of his active service.  Thus, overall, the weight of the evidence, to include competent lay statements, is against a finding of continuity of urinary symptomatology since service.

In light of all of the above, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a disorder characterized by urinary frequency is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


